 Case 2:19-cv-09288-DMG-FFM Document 28 Filed 08/19/20 Page 1 of 1 Page ID #:1533



 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                          CENTRAL DISTRICT OF CALIFORNIA
 9
10   DION FEADOR JOYNER,                      )   Case No. CV 19-9288 DMG (FFM)
                                              )
11                      Petitioner,           )   ORDER ACCEPTING FINDINGS,
                                              )   CONCLUSIONS AND
12         v.                                 )   RECOMMENDATIONS OF
                                              )   UNITED STATES MAGISTRATE JUDGE
13   BOARD OF PAROLE,                         )
                                              )
14                      Respondent.           )
                                              )
15
16         Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire record in this
17   action, the Report and Recommendation of United States Magistrate Judge (“Report”),
18   and the objections to the Report. Good cause appearing, the Court concurs with and
19   accepts the findings of fact, conclusions of law, and recommendations contained in the
20   Report after having engaged in a de novo review of the portions to which objections
21   were directed.
22         IT IS ORDERED that Petitioner’s Motion for Stay and Abeyance is denied and
23   that judgment be entered dismissing the Petition with prejudice. In addition,
24   Petitioner’s requests for ruling [Doc. ## 26, 27] are denied as moot.
25
26   DATED: August 19, 2020
27
28                                                        DOLLY M. GEE
                                                     United States District Judge
